DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1 – 3, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (JP201427957, hereinafter Goto).
 	Regarding claim 1, Goto discloses an apparatus comprising a plurality of sensors 72, 74 (See Figs. 1 and 3), each of the plurality of sensors being configured to measure a force applied to a respective one of the plurality of sensors; processing circuitry 60 (Fig. 11, computing unit in base 11) configured to receive signals from the plurality of sensors to determine and display differences in force applied to different portions of the apparatus; represent balance of static forces or weights through communication with at least one computing device separate from the apparatus; provide user awareness of forces applied through communication with the at least one computing device; display a task to improve fitness of the user through communication with the at least one computing device; and display a task to aid in recovery of a muscle group of the user through communication with the at least one computing device (See Pg. 4, lines 25 – 43, Pg. 6, lines 19 – 45 and Pg. 19, lines 31 – 46).
 	Regarding claim 2, the apparatus is a force reading board comprising the base 11, a first board plate 20 positioned on a first side of the base, a second board plate 21 positioned on a second side of the base opposite the first side, and the processing circuitry 60 (See Fig. 1).  
 	Regarding claim 3, the processing circuitry 60 is further configured to provide real time user feedback describing difference in dynamic forces applied to the force reading board through communication with the at least one computing device (See Pg. 4, lines 25 – 43, Pg. 6, lines 19 – 45 and Pg. 19, lines 31 – 46).  
 	Regarding claim 6, a first portion 72 of the plurality of sensors are arranged between the first board plate and the board base; and a second portion 74 of the plurality of sensors are arranged between the second board plate and the board base (See Figs. 1 and 3).
 	Regarding claim 10, the processing circuitry comprises at least one microprocessor (computer 60 in base 11) (See Fig. 1).
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Viswanadham et al. (CN106664668, hereinafter Viswanadham).
 	Regarding claim 4, Goto discloses an apparatus comprising a plurality of sensors 72, 74 (See Figs. 1 and 3), each of the plurality of sensors being configured to measure a force applied to a respective one of the plurality of sensors; processing circuitry 60 (Fig. 11, computing unit in base 11) configured to receive signals from the plurality of sensors to determine and display differences in force applied to different portions of the apparatus; represent balance of static forces or weights through communication with at least one computing device separate from the apparatus; provide user awareness of forces applied through communication with the at least one computing device; display a task to improve fitness of the user through communication with the at least one computing device; and display a task to aid in recovery of a muscle group of the user through communication with the at least one computing device (See Pg. 4, lines 25 – 43, Pg. 6, lines 19 – 45 and Pg. 19, lines 31 – 46).
 	Goto fails to disclose a communication module that is configured to use a low energy 2.4GHz spectrum wireless protocol to connect to the at least one computing device and communicate changes in force using at least one visual aid shown in a user interface of a display device of the at least one computing device. 	However, Viswanadham discloses a method and apparatus comprising a communication module that is configured to use a low energy 2.4GHz spectrum wireless protocol to connect to the at least one computing device and communicate changes in force using at least one visual aid (See Pg. 4, lines 3 – 27).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Goto according to the teachings of Viswanadham for the purpose of, advantageously using BLE protocol since this type of configuration allows computing devices to be paired with wireless earphones while maintaining low power consumption of the computing device (See Viswanadham, Pg. 4, lines 21 – 25). 	Regarding claim 5, in Goto, the processing circuitry is further configured to communicate data representing the difference between forces to the at least one computing device, the at least one computing device being configured to manipulate and store information, the information comprising a time and length of an exercise (See Pg. 4, lines 25 – 43, Pg. 6, lines 19 – 45, Pg. 9, lines 11 – 41 and Pg. 19, lines 31 – 46).
8. 	Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Wang (CN103647021) and Herrmann (4,024,372). 	Regarding claim 7, Goto fails to disclose that dimensions of the force reading board are approximately 38 inches in length, 12 inches in width.   	However, Wang discloses a method and apparatus comprising a board (wafer) that is approximately 38 inches in length and 12 inches in width (See Pg. 4, lines 22 - 2 6). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention was made to modify Goto according to the teachings of Wang for the purpose of, advantageously providing an improved wafer since this type of device is reliable and has a long service life (See Wang, Pg. 5, lines 13 - 16). 	Goto and Wang fail to disclose that each of the first board plate and the second board plate being approximately ¾ inches in thickness.   	However, Hermann discloses a method comprising plates having a thickness of ¾ inches (See Col. 3, lines 1 – 20). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention was made to modify Goto and Wang according to the teachings of Hermann for the purpose of, advantageously providing an improved load cell since this type of device is manufactured by welding flexures to end plates such that the physical characteristics of the flexures in their critical bending or flexing areas are not changed (See Hermann, Col. 2, lines 12 – 17).
 	Regarding claim 8, in Goto, a recess is defined between the first board plate and the second board plate (See Fig. 1).   	Regarding claim 9, in Goto, a first plurality of spacers are positioned between the first board plate and the board base, and a second plurality of spacers are positioned between the second board plate and the board base (See Fig. 16).  
9. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Nakamura et al. (JP07209066, hereinafter Nakamura).
 	Regarding claim 11, Goto fails to disclose that the first portion of the plurality of sensors arranged to act in compression when a force is applied are in a first wheat-stone bridge arrangement; and the second portion of the plurality of sensors arranged to act in compression when a force is applied are in a second wheat-stone bridge arrangement.  
 	However, Nakamura discloses an apparatus comprising strain gages 53 of a load cell that constitute a Wheatstone bridge subjected to applied forces (See Figs. 8 and 12, See Pg. 9, lines 4 -10).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention was made to modify Goto according to the teachings of Nakamura for the purpose of, advantageously providing an improved weighing device since this type of device realizes an accurate and high speed weighing in a multi-point cell type weighing equipment (See abstract of Nakamura).                                                       Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
11. 	Berris, Jr. (8,161,823) discloses a strain and displacement sensor and system and method for using the same. 	Patzwald et al. (2014/0207263) disclose a evaluating a fitness level. 	He et al. (CN113324683) disclose an electronic device.12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        5/20/22